Name: Commission Regulation (EEC) No 3959/88 of 16 December 1988 on the supply of refined rape seed oil to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/42 Official Journal of the European Communities 20 . 12. 88 COMMISSION REGULATION (EEC) No 3959/S8 of 16 December 1988 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to - determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs the Commission allocated to the latter organizations 500 tonnes of refined rape seed oil . Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. 3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 20 . 12. 88 Official Journal of the European Communities No L 350/43 ANNEX I 1 . Operation Nos ('): 1034/88 2. Programme : 1988 3. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19, tÃ ©l . 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : SociÃ ©tÃ © Nationale de la Croix-Rouge Place des Nations Unies (Bicentenaire) BP 1337 Port-au-Prince, tÃ ©l. 2 10 33/34  telex 2030001 5 . Place or country of destination : Haiti 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods f) : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under II1A.1 ) 8 . Total quantity : 100 tonnes net 9. Number of lots : one 10. Packaging and marking (4) Of): See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres '  the cans must carry the following wording : 'ACTION No 1034/88 a red cross cross / HUILE DE COLZA / DON DE LA COMMUNAUTE Ã CONOMIQUE / ACTION DE LA LIGUE DES SOCI ­ Ã TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / PORT-AU- PRINCE' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Port-au-Prince 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 14 . 2. 1989 to 14. 3 . 1989 18 . Deadline for the supply : 25 . 4. 1989 19 . Procedure for determining the costs of supply (*) : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 1 . 1989 not later than 12 noon . Tenders shall be consi ­ dered valid until 12 midnight on 18 . 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 28 . 2. 1989 to 28. 3 . 1989 (c) deadline for the supply : 9 . 5. 1989 22. Amount of the tendering security : Ecu 15/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecu 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 350/44 Official Journal of the European Communities 20. 12. 88 ANNEX II 1 . Operation Nos ('): 1040/88 2. Programme : 1988 3. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 : tÃ ©l. 34 55 80 : tÃ ©lex 22555 LRCS CH 4. Representative of the recipient ^) : Indian Red Cross Society, Red Cross Building 1 , Red Cross Road, New Delhi 110001 tel . 38 64 41 /2/3, telex : 31-66115 IRCS IN 5. Place or country of destination : India 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 {under III. A.1 ) 8 . Total quantity : 100 tonnes net 9. Number of lots : one 10. Packaging and marking (4) f7) See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres  the cans must carry the following wording : 'ACTION NO 1040/88 / a red cross / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / BOMBAY' 1 1 . Method of mobilization : Community market 12. Stage of . supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 14. 2. 1989 to 14. 3. 1989 18 . Deadline for the supply : 25. 4. 1989 19 . Procedure for determining the costs of supply (*) : tendering 20 . Date of expiry of die period allowed for submission of tenders : 3, 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 1 . 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 18 . 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 28 . 2. 1985&gt; to 28 . 3. 1989 (c) deadline for the supply : 9 . 5. 1989 22. Amount of the tendering security : Ecu 15/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecu 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  20. 12. 88 Official Journal of the European Communities No L 350/45 ANNEX III 1 . Operation Nos ('): 1044/88 2. Programme : 1988 3. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-121 1 GenÃ ¨ve 19, tÃ ©l. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : The Sri Lanka Red-Cross Society, 106, Dharmapala Mawatha, Colombo 7  tel . 910 95/51 54 34, telex 21201 OBHTEL CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10. Packaging and marking (4) Q : See list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres  the cans must carry the following wording : 'ACTION No 1044/88 / a red cross / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / COLOMBO' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Colombo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 14. 2. 1989 to 14. 3 . 1989 1 8 . Deadline for the supply : 25. 4. 1 989 19. Procedure for determining the costs of supply 0 : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 1 . 1 989 not later than 1 2 noon. Tenders shall be consi ­ dered valid until 12 midnight on 18 . 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 28 . 2. 1989 to 28 . 3 . 1989 (c) deadline for the supply : 9 . 5. 1989 22. Amount of the tendering security : Ecu 15/tonne 23. Amount of the delivety security : 10 % of the amount ' of the tender in ecu 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  &gt; No L 350/46 Official Journal of the European Communities 20 . 12. 88 ANNEX IV 1 . Operation No (') : 1046/88 2. Programme : 1988 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 Geneve 19 ; tel . 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croix-Rouge Burkina BE, BP 340, Ouagadougou ; tel . 33 20 29, telex LSCR 5438 BF Ouagadougou 5. Place or country of destination : Burkina Faso 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 50 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres  the cans must carry the following wording : 'ACTION No 1034/88 / a red cross / HUILE DE COLZA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUAGADOUGOU' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at destination : Entrepot Croix-Rouge Ouagadougou 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2. 1989 to 14. 3 . 1989 18 . Deadline for the supply : 9 . 5. 1989 1 9.. Procedure for determining the costs of supply (6) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 1 . 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 18 . 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 28 . 2. 1989 to 28 . 3 . 1989 (c) deadline for the supply : 23 . 5 . 1989 22. Amount of the tendering security : Ecu 15/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for sÃ ¹bmission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  20. 12. 88 Official Journal of the European Communities No L 350/47 ANNEX V 1 . Operation No ('): 1048/88 2. Programme : 1988 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 345580, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croissant Rouge AlgÃ ©rien, 1 5 bis, Boulevard Mohamed V ; tel . 264 57 27/28, telex HILAL 67356 DZ or 66442 CRADZ 5. Place or country of destination : Algeria 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (IILA.1 ) 8 . Total quantity : 50 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4) f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres  the cans must carry the following wording : 'ACTION NO 1048/88 / a red crescent with the points facing to the right / HUILE DE COLZA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER' 1 1 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Algiers 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 14. 2.  14. 3 . 1989 18 . Deadline for the supply : 25. 4. 1989 1 9 . Procedure for determining die costs of supply (6) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989, not later than 12 noon . Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 1 . 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 18 . 1 . 1989 (b) period for- making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 2.  28 . 3 . 1989 (c) deadline for the supply : 9 . 5. 1989 22. Amount of the tendering security : Ecu 1 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders Q : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. - Arend, bÃ ¢timent Loi 1 20, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 350/48 Official Journal of the European Communities 20 . 12. 88 ANNEX VI 1 . Operation No ('): 1049/88 2. Programme : 1988 3. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croix-Rouge tunisien, 19, rue d'Angleterre, Tunis 1000 ; tel . 240 630/245 572, telex 14524 HILAL TN) 5. Place or country of destination : Tunisia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (IIIA.1 ) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4) (J) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres  the cans must carry the following wording : 'ACTION No 1049/88 / a red crescent with the points facing to the left / HUILE DE COLZA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Tunis 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2.  4. 3 . 1989 18 . Deadline for the supply : 25 . 4. 1989 19. Procedure for determining the costs of supply (*): tendering 20 . Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 1 . 1989, not later than 12 noon . Tenders shall be consi ­ dered valid until 12 midnight on 18 . 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 2.  28 . 3 . 1989 (c) deadline for the supply : 9 . 5. 1989 22. Amount of the tendering security : Ecu 15/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  20. 12. 88 Official Journal of the European Communities No L 350/49 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (4) Shipment to take place in 20-foot containers. 0 In order not to overload the telex, tenderers are requested to provide , before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 Supply free a terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing are to be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (8) Consignment document, to be legalized by the Haiti Consulate at the point of shipment.